Case 2:19-cv-04557-R-MRW Document 20 Filed 08/07/19 Page 1 of 2 Page ID #:51


 1 DAVIS WRIGHT TREMAINE LLP
   Mary H. Haas(State Bar No. 149770)
 2  maryhaas@dwt.com
   Heather F. Canner (State Bar No. 292837)
 3
    heathercanner@dwt.com
 4 865 South Figueroa Street, Suite 2400
   Los Angeles, California 90017-2566
 5
   Telephone: (213) 633-6800
 6 Facsimile: (213) 633-6899
 7 Attorneys for Defendants
   SUTTEL & HAMMER, APC; ERIN E.
 8 PATTERSON; KEVIN A. HOANG;
   JASON W. TANG
 9
10
                           UNITED STATES DISTRICT COURT
11
                         CENTRAL DISTRICT OF CALIFORNIA
12
13
     ANTHONY L. FRANCHITTO,                   Case No. 2:19-cv-04557-R-MRW
14
                           Plaintiff,         DEFENDANTS’ NOTICE OF
15                                            INTERESTED PARTIES
           vs.
16                                            [Fed. R. Civ. P. 7.1; Civil L.R. 7.1-1]
   SUTTELL AND HAMMER, APC;
17 ERIN E. PATTERSON; KEVIN A.
   HOANG; and JASON W. TANG,                  Action Filed: May 24, 2019
18
                   Defendants.
19
20
21
22
23
24
25
26
27
28


     NOTICE OF INTERESTED PARTIES
     2:19-cv-04557-R-MRW
Case 2:19-cv-04557-R-MRW Document 20 Filed 08/07/19 Page 2 of 2 Page ID #:52


 1         Pursuant to Fed. R. Civ. P. 7.1, Defendant Suttell & Hammer, APC
 2 (“Suttell”) states that it has no parent corporation, and no publicly-held corporation
 3 owns 10% or more of its stock.
 4         Pursuant to Civil Local Rule 7.1-1, the undersigned, counsel of record for
 5 Defendants Erin E. Patterson, Kevin A. Hoang, Jason W. Tang, and Suttell, certifies
 6 that the following listed parties may have a pecuniary interest in the outcome of this
 7 case. These representations are made to enable the Court to evaluate possible
 8 disqualification or recusal.
 9         1.    Anthony L. Franchitto – Plaintiff
10         2.    Suttell & Hammer, APC – Defendant
11         3.    Erin E. Patterson – Defendant
12         4.    Kevin A. Hoang – Defendant
13         5.    Jason W. Tang – Defendant
14         6.    Darwin Select Insurance Company – Suttell’s Insurance Carrier
15
16 DATED: August 7, 2019                     DAVIS WRIGHT TREMAINE LLP
17                                           MARY H. HAAS
                                             HEATHER F. CANNER
18
19
                                             By:       /S/ Heather F. Canner
20                                                         Heather F. Canner
21
                                                  Attorneys for Defendants
22                                                SUTTELL & HAMMER, APC,
23                                                ERIN E. PATTERSON, KEVIN A.
                                                  HOANG, and JASON W. TANG
24
25
26
27
28

                                              1
     NOTICE OF INTERESTED PARTIES
     2:19-cv-04557-R-MRW
